Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 03-1083

                      ANGEL RUIZ-RIVERA, ET AL.,

                        Plaintiffs, Appellants,

                                       v.

                       INTERNAL REVENUE SERVICE,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                               Before
                          Howard, Circuit Judge,
              Campbell and Cyr, Senior Circuit Judges.


     Angel Ruiz Rivera on brief pro se.
     Julio Morillo Limardo on brief for appellants.
     Curtis C. Pett and John A. Dudeck Jr., Tax Division,
Department of Justice, and Eileen J. O'Connor, Assistant Attorney
General.


                              March 30, 2004
          Per Curiam. Appellants Angel Ruiz-Rivera and Compania de

Inversiones Urayoan, Inc. (CIU) appeal from the district court's

grant of the motion for summary judgment filed by the Internal

Revenue Service (IRS).    Appellants also appeal from the district

court's (1) denial of their motion for reconsideration of that

court's dismissal of CIU from the case due to CIU's failure to

timely secure counsel to represent it and (2) denial of Ruiz-

Rivera's motion to file an amended complaint.         We affirm the

district court in all respects.

          As for the merits, we affirm the district court's grant

of summary judgment to the IRS for essentially the reasons stated

in that court's Opinion and Order.     See Ruiz Rivera v. I.R.S., 226

F. Supp. 2d 345 (D.P.R. 2002).    We only add two comments.   First,

constitutional claims against the IRS, a federal agency, plainly

are barred.   See FDIC v. Meyer, 510 U.S. 471, 484-86 (1994)

(refusing to imply a Bivens-type cause of action directly against

a federal agency).   Second, any tort claims against the IRS must be

brought under the Federal Tort Claims Act, 28 U.S.C. §§ 1346,

2671-2680, which "waives the sovereign immunity of the United

States to suits in tort."     See Santiago-Ramirez v. Secretary of

Dep't of Defense, 984 F.2d 16, 18 (1st Cir. 1993).     However, such

a suit would be barred here under the exceptions to sovereign

immunity contained in § 2680(c) (barring "[a]ny claim arising in

respect of the assessment or collection of any tax") and (h)


                                 -2-
(barring    "[a]ny    claim     arising        out     of    .   .   .   libel,     slander,

misrepresentation, deceit, or interference with contract rights").

            In relation to the failure of CIU to retain counsel, the

district    court     gave      CIU      over     two       years     to    secure     legal

representation, and CIU missed all of the deadlines the court had

set for an attorney to appear on CIU's behalf.                       Indeed, an attorney

did not file an appearance for CIU until after the court had

dismissed CIU from the case.             To be entitled to reconsideration of

this dismissal, which was not a "final" order, appellants would

have   to   show    that     the    interests          of    justice       required    CIU's

reinstatement as a plaintiff. See Greene v. Union Mutual Life Ins.

Co., 764 F.2d 19, 22-23 (1st Cir. 1985).                         We review a district

court's denial of an interlocutory motion for reconsideration for

abuse of discretion.         Douglas v. York County, No. 03-2086, 2004 WL

439922, at *4 (1st Cir. March 11, 2004).

            We    simply   do      not   see     how    the      interests     of    justice

required    the    reinstatement          of     CIU,       given    the    circumstances

surrounding      appellants'       failure       to     timely       secure    counsel    to

represent CIU.       First, appellants do not claim that they were

unaware of the court orders directing CIU to obtain counsel or that

they somehow misunderstood the orders or the deadlines contained in

the orders.        Rather, appellants, knowing of their obligations,

simply did not comply with the district court's orders until two

years had elapsed and until CIU had been dismissed from the case.


                                           -3-
Compare Douglas, 2004 WL 439922, at *4 (where the district court

injected a new issue into the case without notifying the parties,

it was an abuse of discretion to deny a promptly-filed motion for

reconsideration).

          Finally, the district court did not abuse its discretion

in denying Ruiz-Rivera's motion to amend the complaint.             In this

regard, it     is   undisputed   that   both   Ruiz-Rivera   and   CIU   were

represented by counsel when the district court, in its scheduling

order, set August 31, 1999 as the deadline for filing amended

pleadings.      Similarly, it is undisputed that appellants were

represented by these same attorneys when the August 31 deadline

passed.   Appellants' counsel did not request an extension of time

to file an amended complaint at this point, but rather waited until

the conference held on November 22, 1999 to announce that they

would be filing an amended complaint on or before January 3, 2000.

Significantly, counsel also missed this deadline.

             "We review the denial of a motion to amend the pleadings

for an abuse of discretion and will affirm if any adequate reason

for the denial is apparent from the record."          O'Connell v. Hyatt

Hotels of Puerto Rico, 357 F.3d 152, 154 (1st Cir. 2004).           Where a

responsive pleading has been filed and the district court has

entered a scheduling order, as here, Fed. R. Civ. P. 16(b) supplies

the standard for obtaining an extension of time. Thus, Ruiz-Rivera

was required to show "good cause" for missing the deadline.              Id.


                                    -4-
          Here, Ruiz-Rivera did not file a motion to amend the

complaint until August 13, 2002, which was almost three years after

the expiration of the scheduling order deadline of August 31, 1999.

In attempting to excuse this length of time, appellants focus on

the fact that the motion to amend was filed only 30 days after

attorney Morillo appeared in the case.           This period of time,

however, is not determinative.

          Rather, the focus of the "good cause" inquiry must be on

the reasons for the failure of appellants' original attorneys to

meet the scheduling order deadline, as well as on the reasons for

the failure of these attorneys to meet their own deadline of

January   3,   2000   for   the   filing   of   an   amended   complaint.

Appellants, however, do not present any arguments concerning these

attorneys nor do they address these early deadlines.            Plainly,

then, appellants have failed to show either "good cause" for

missing the earlier deadline or "diligence" in pursing an extension

of time to file an amended complaint.       See Rule 16(b).

          Moreover, there is no evidence that appellants exercised

any diligence during the year and four months that expired between

the date their original attorneys were permitted to withdraw --

March 26, 2001 -- and the date they finally filed the motion to

amend -- August 13, 2002.         That they were without an attorney

during this time cannot pardon the delay where, as discussed supra,

they failed to show excusable neglect for the length of time it


                                   -5-
took them to secure counsel.    We therefore cannot see that the

district court abused its discretion in denying permission to file

an amended complaint.

          The judgment of the district court is affirmed.




                               -6-